May 29, 2012 BNY MELLON FUNDS TRUST - BNY Mellon Corporate Bond Fund Supplement to Statement of Additional Information dated February 14, 2012 The following information supersedes and replaces the third paragraph in the section of the Statement of Additional Information entitled "How to Redeem Shares - General": The Fund ordinarily will make payment for all shares redeemed within seven days after receipt by the Transfer Agent of a redemption request in proper form, except as provided by the rules of the SEC. However, if you have purchased Fund shares by check, by the TeleTransfer Privilege or through Automatic Asset Builder, and subsequently submit a written redemption request to the Transfer Agent, you will receive proceeds from the redemption once a sufficient period of time has passed to reasonably ensure that the purchase check (including a certified or cashier's check) has cleared (normally eight business days). The Fund may delay sending the redemption proceeds for such period. In addition, the Fund will not honor redemption checks under the Checkwriting Privilege ("Checks"), and will reject requests to redeem shares by wire or telephone, or pursuant to the TeleTransfer Privilege, for eight business days after receipt by the Transfer Agent of the purchase check, the TeleTransfer purchase or the Automatic Asset Builder order against which such redemption is requested. These procedures will not apply if your shares were purchased by wire payment, or if you otherwise have a sufficient collected balance in your account to cover the redemption request.
